Citation Nr: 1721158	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Recognition as the Veteran's surviving spouse for purposes of entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  The Veteran died on June [REDACTED], 1993.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing on appeal will be granted to an appellant if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).

In her April 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant requested a hearing before a Veterans Law Judge to take place in Washington, DC.  That hearing was scheduled for June 8, 2017.  On May 2, 2017, the appellant submitted a statement to the Board asking that her hearing in Washington, DC, be cancelled as she could not travel for the hearing.  She requested that a videoconference hearing be scheduled at the Montgomery RO instead.

The appellant has not withdrawn her hearing request, but rather requested that the hearing be scheduled at a location nearer to her home.  As such, the board will remand this claim to the AOJ so that the appellant may be afforded a hearing, per her request.   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing with a Veterans Law Judge of the Board in accordance with her request.  The appellant and her representative should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.  By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the appellant due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




